                           United States District Court
                                     for the
                           Southern District of Florida

Maria Araica and Leyla Gabuardi,         )
Plaintiffs,                              )
                                         )
v.                                       ) Civil Action No. 19-24988-Civ-Scola
                                         )
Royal Caribbean Cruises Ltd. and         )
others, Defendants.                      )
                 Order on the Defendants’ Motions to Dismiss
       Now before the Court are the Defendants’ motions to dismiss (ECF No. 23
and 24) filed by Intercruises Shoreside & Port Services, Inc. and Royal Caribbean
Cruises, Ltd respectively (collectively the “Defendants”). For the reasons set forth
below, the motions (ECF No. 23 and 24) are granted.
       The Plaintiffs Maria Araica and Leyla Gabuardi filed suit to recover for
injuries sustained from falling photography backdrop and equipment. The
Plaintiffs sustained these alleged injuries when taking an embarkation photo
while attempting to board a cruise ship. (ECF No. 1 at ¶ 15.) The Plaintiffs bring
two counts for negligence against the Defendants—one for failure to warn and
another for general negligence.
       The Defendants both move to dismiss the complaint arguing that it is a
shotgun pleading because it is difficult to differentiate between the allegations
and how they apply to each Defendant. The complaint instead alleges that all of
the Defendants engaged in the offensive conduct without distinguishing which
Defendants were responsible for which negligent conduct. To support their
argument that the Plaintiffs’ complaint is a shotgun pleading, the Defendants
cite to Magluta where the court dismissed the filing of a shotgun complaint
because it was “replete with allegations that the defendants’ engaged in certain
conduct, making no distinction among the fourteen defendants” even though “all
of the defendants could not have participated in every act.” Magluta v. Samples,
256 F.3d 1282, 1284 (11th Cir. 2001). Here, the Defendants could have
participated in every act, and the complaint “can be fairly read to aver that all
defendants are responsible for the alleged conduct.” State Farm Mutual Auto. Ins.
Co. v. Health & Wellness Services, 389 F. Supp. 3d 1137, 1147 (S.D. Fla. 2018)
(Scola, J.). In short, alleging multiple defendants are liable for the conduct
alleged in each count here is not fatal to their complaint.
       Nevertheless, the Court agrees that the complaint is a shotgun pleading.
In their complaint, The Plaintiffs lumped at least twelve claims for relief into their
second negligence count. Many of these “breaches” raise distinct theories of
liability and must be plead as separate counts.
        “Courts in the Eleventh Circuit have little tolerance for shotgun
pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
scarce judicial resources, inexorably broaden the scope of discovery, wreak
havoc on appellate court dockets, and undermine the public’s respect for the
courts.” Id. (quotations and alterations omitted). When presented with a shotgun
pleading, a district court “should strike the pleading and instruct counsel to
replead the case—if counsel could in good faith make the representations
required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348,
1357-58 (11th Cir. 2018) (“This is so even when the other party does not move
to strike the pleading”). One type of shotgun pleading is where a complaint fails
to “separate[] into a different count each cause of action or claim for relief.”
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th
Cir. 2015). The complaint here is this type of shotgun pleading.
        Within their second “negligence” count, the Plaintiffs attempt to cram
multiple, distinct theories of liability into one claim. (Compl. at ¶ 33.) Each
distinct theory, however, is a separate cause of action that must be asserted
independently and with corresponding supporting factual allegations. 1 See
Garcia v. Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012)
(Moore, J.) (dismissing maritime negligence claim that “epitomizes a form of
‘shotgun’ pleading,” where the plaintiff alleged that the defendant owed a duty of
“reasonable care under the circumstances,” and then “proceed[ed] to allege at
least twenty-one ways in which [the d]efendant breached this duty”); Brown v.
Carnival Corp., 202 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply
alleging that Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory
fashion, while also pleading [“forty-one”] alleged breaches that purport to impose
a heightened duty upon Carnival, is not sufficient to state a valid negligence
claim under maritime law,” and holding that “the burden will remain on Plaintiff
to review her Complaint and ensure that each factual allegation is supported by
law and plausible facts, and is alleged in good faith.”); Gayou v. Celebrity Cruises,
Inc., No. 11-23359-Civ, 2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012)
(Scola, J.) (ordering plaintiff to amend complaint to “separately allege an
independent count” for various theories of liability that were lumped into a single
maritime negligence claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-


1 For example, the facts supporting the Plaintiffs’ claim based on the Defendants’ failure to
inspect will most certainly be distinct from the Plaintiffs’ claim based on the Defendants’ failure
to train their employees.
22295, 2015 WL 8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same);
Doe v. NCL (Bahamas) Ltd., 2016 WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016)
(Ungaro, J.) (holding that Plaintiff’s “boilerplate allegations” of breach of duty
failed to state a claim for negligent hiring and retention, training and supervision
under maritime law, and ordering Plaintiff to “allege each of these three claims
in separate Counts” in an amended complaint (emphasis in original)); Ciethami
v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1349-50 (S.D. Fla. 2016)
(Williams, J.) (holding that maritime negligence claim failed Rule 8(a), where the
Plaintiff’s “shotgun-style recitation[]” of “34 breaches of duty,” “without any
factual context,” makes “any meaningful assessment of her claims difficult”);
Gharfeh v. Carnival Corp., No. 17-20499, 2018 WL 501270, at *3, *6-*7 (S.D. Fla.
Jan. 22, 2018) (Goodman, Mag. J.) (dismissing maritime negligence count that
“improperly commingles claims” as an “impermissible shotgun pleading”); Ward
v. Carnival Cruises, No. 17-24628, 2019 WL 342027, at **2-3, n.1, n.2 (S.D. Fla.
Jan. 28, 2019) (Scola, J.) (collecting cases).
       Accordingly, the Court grants the motions to dismiss, (ECF No. 23, 24).
The Plaintiffs may file an amended complaint by March 16, 2020, provided it
complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and the
Iqbal/Twombly standard.
       The Plaintiffs are forewarned that failure to comply with this order may
result in the dismissal of this case with prejudice or other appropriate sanctions.
See Jackson, 898 F.3d at 1358-59 (instructing that “if the plaintiff fails to comply
with the court’s order—by filing a repleader with the same deficiency—the court
should strike his pleading or, depending on the circumstances, dismiss his case
and consider the imposition of monetary sanctions.” (quotations omitted)).
      Done and ordered, in Chambers, in Miami, Florida on March 3, 2020.


                                             Robert N. Scola, Jr.
                                             United States District Judge
